DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Miller on 4/19/2021.
The application has been amended as follows: 
1. (Currently Amended)                A seat comprising:
                     a seat surface portion to be seated by a seated person and having a first support surface and a second support surface; and
                     a switching mechanism by which the seat surface portion is configured to be brought down to a front side of the seat or brought up to a rear side of the seat by rotating the seat surface portion with respect to a floor,
                     wherein the seat surface portion is configured to be switched by the switching mechanism between:
                                a first posture in which the seat surface portion is brought down to the front side of the seat such that the first support surface facing upward is in a low position where the seated person is capable of sitting on the first support surface of the seat forms a lead-in surface which is led downward on the rear side of the seat, and
                                a second posture in which the seat surface portion is brought up to the rear side of the seat from the first posture such that the second support surface is pulled up to a position higher than a position of the first support surface in the first posture, an upper surface of the second support surface is inclined downward to the front side of the seat due to the lead-in surface, and the second support surface is in a high position where the seated person in a standing posture is capable of sitting on the second support surface 
                     wherein a vibration device which is configured to apply vibration , is disposed at an inner side of the second support surface, wherein the vibration corresponds to music, and
                     wherein an acceleration sensor is disposed at the inner side of the second support surface, the acceleration sensor is configured to detect body motion of the seated person when the vibration corresponding to the music is applied to the body of the seated person by the vibration device, and the vibration is strengthened when the body motion is smaller than a predetermined value.
2. (Original)         The seat according to claim 1,
                     wherein the vibration device includes a vibrating body and a rod-shaped body connected to the vibrating body, and
                     wherein at least a part of the rod-shaped body is embedded in and attached to a cushion pad which is a cushion material disposed at the inner side of the second support surface.

3. (Currently Amended)                The seat according to claim 2,
                     wherein the at least a part of the rod-shaped body is embedded in and attached to a portion of the cushion pad which is disposed at the inner side of the second support surface and configured to correspond 

4.  (Cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in amended claim 1 such that a seat comprises a seat surface portion to be seated by a seated person and having a first support surface and a second support surface wherein a vibration device which is configured to apply vibration corresponding to music to a body of the seated person, is disposed at an inner side of the second support surface, wherein the vibration corresponds to music, and wherein an acceleration sensor is disposed at the inner side of the second support surface, the acceleration sensor is configured to detect body motion of the seated person when the vibration corresponding to the music is applied to the body of the seated person by the vibration device, and the vibration is strengthened when the body motion is smaller than a predetermined value.
The closest prior art of record, Reddig (2015/0282623) and Kim (2016/0278530) do not specifically disclose the claimed structure as presented in amended claim 1.

Kim teaches a seat (100, fig 9 of Kim) with a vibration device (630/650/670, fig 4 of Kim) which is configured to apply vibration corresponding to music to a body of the seated person is disposed at an inner side (see location of 670 in fig 3 of Kim) of the second support surface.
However, Reddig and Kim fail to disclose an acceleration sensor is disposed at the inner side of the second support surface, the acceleration sensor is configured to detect body motion of the seated person when the vibration corresponding to the music is applied to the body of the seated person by the vibration device, and the vibration is strengthened when the body motion is smaller than a predetermined value and to modify Reddig and Kim would be improper hindsight.
Therefore, claims 1-3 have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785